DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 10/29/2019 are acknowledged.  Claims 1-6 are cancelled.  Claims 7-15 are new.
Prosecution on the merits commences for claims 7-15.

PRIORITY
The instant application, filed 7/17/2019, is a DIVISIONAL of US Patent No. 10,407,738, filed 06/07/2017, which is a CONTINUATION of US Patent No. 9,702,011, filed 06/12/2015, which is a CONTINUATION of US Patent No. 9,068,229, filed 02/13/2009, which is a DIVISIONAL of Non-provisional Application No. 11/606,634 (abandoned), filed 11/29/2006, which claims prior to Provisional Application No. 60/781,483 filed 3/10/2006 and Provisional Application No. 60/740,971 filed 11/29/2005.  Thus, the earliest possible priority for the instant application is 11/29/2005.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraphs [0115], [0132] and [0293] comprise www or http browser code.


CLAIMS
Independent claim 7 is directed to 
A method of determining the identity of the alleles of single nucleotide polymorphisms (SNPs) in a woman subject selected from the group of subjects consisting of women in need of screening for breast cancer susceptibility to product a polymorphic profile of the selected woman subject in need of breast cancer screening, comprising
	(i) obtaining a biological sample comprising a genome from the selected woman subject in need of breast cancer screening;
	(ii) selecting for allelic identity analysis at least a SNP located at rs3817198 within the genome of the selected woman subject in need of breast cancer screening;
	(iii) assaying, with a probe or a primer, whether the selected woman subject is homozygous or heterozygous for a cytosine (C) allele, or a complement thereof, located at rs3817198 within the nucleotide sequence of the genome in the biological sample of step (i), and
	(iv) producing the polymorphic profile of the selected woman subject in need of breast cancer screening based on the identity of the alleles assayed in step (iii).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,068,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.
Instant claim 7 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs3817198.
Claim 1 of U.S. Patent No. 9,068,229 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs2981582 and rs13281615.  Dependent claim 10 of U.S. Patent No. 9,068,229 requires the method include determine the presence of a SNP at rs3817198.  
Thus, the instant claim is an obvious variant of the patented claim.
Instant claims 8-15 are similar in scope to patented claims 2-9.

Claims 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,702,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.
Instant claim 7 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs3817198.
Claim 1 of U.S. Patent No. 9,702,011 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs2981582.  Dependent claim 10 of U.S. Patent No. 9,702,011 requires the method include determine the presence of a SNP at rs3817198.  
Thus, the instant claim is an obvious variant of the patented claim.
Instant claims 8-15 are similar in scope to patented claims 2-9.

Claims 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1 of U.S. Patent No. 9,051,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.
Instant claim 7 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs3817198.
Claim 1 of U.S. Patent No. 9,051,617 is directed to methods of determining the allelic variability in a woman in need of breast cancer screening by assaying for specific polymorphisms, and producing a polymorphic profile based on the screening, based on detecting the presence of a SNP located at rs2981582 and rs889312.  Dependent claim 11 of U.S. Patent No. 9,051,617 requires the method include determine the presence of a SNP at rs3817198.  
Thus, the instant claim is an obvious variant of the patented claim.
Instant claims 8-15 are similar in scope to patented claims 2-10.

Conclusion
No claims are allowed.  Applicant should address the technical objections to the application noted above, and provide the Terminal Disclaimers over the cited patents in order to advance prosecution.  The prior art does not appear to associate SNP rs3817198 with breast cancer at the time of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633